Citation Nr: 1603490	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-41 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from August 1978 to December 1978, and from August 1981 to September 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied entitlement to service connection for sleep apnea syndrome and neuropathic disability in both legs.  

The Board previously remanded the Veteran's claims on appeal for further development in April 2012, August 2013, and May 2014.

The issue of entitlement to service connection for a low back disability was previously raised by the Veteran in a December 2008 notice of disagreement, and was raised again by the Veteran's representative in a November 2015 post-remand brief.  The issue was never adjudicated by the Agency of Original Jurisdiction (AOJ) as distinct from the Veteran's claimed cervical spine disability.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The prior remands have attempted to elicit an adequate VA opinion with respect to the etiology of the Veteran's sleep apnea.  The VA opinions of record, however, have all been based on the false factual premise that the Veteran's sleep apnea was diagnosed many years after service (e.g., 2005).

The medical evidence of record clearly shows that the Veteran was diagnosed with sleep apnea as early as in January 1999, with suspected sleep apnea in November 1998, just over one year after his separation form service.  A new VA examination is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)/

Medical evidence shows that he Veteran's claimed neurological disability of the bilateral lower extremities is likely secondary to the referred low back disability.  Thus, the issues are inextricably intertwined and adjudication of this claim must be deferred pending adjudication of the claim of entitlement to service connection for a low back disability.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination for sleep apnea.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea had its clinical onset during active service, or is related to an in-service disease or injury.

The examiner should address the medical evidence showing that the Veteran was diagnosed with sleep apnea in January 1999, and previously suspected of having sleep apnea in November 1998.  The examiner must also address lay evidence, including statements from the Veteran's sons indicating their belief that he had sleep apnea during service.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  After adjudicating the Veteran's claim of entitlement to service connection for a low back disability, readjudicate his claim of entitlement to service connection for neurological disability of the bilateral lower extremities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

